--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT
 
LUXOR CAPITAL, LLC
And
SOURCE GOLD CORP.
 


This Asset Purchase Agreement (the "Agreement") is made as of the 22nd day of
February 2016 by and between, Source Gold Corp. (“SRGL”), a Nevada corporation
(“Buyer”), and Luxor Capital LLC, a Nevada Limited Liability Corporation
(“Seller”).
 
PRELIMINARY STATEMENT
  
The Buyer desires to acquire, and the Seller desires to sell Intellectual
Property, owned by the Seller, and the Seller desires to provide Know How
regarding that Intellectual Property under the terms and conditions stated
below.


The Buyer and the Seller acknowledge that upon consummation of the transaction
contemplated hereunder, Seller will assign a certain asset, and provide “know
how” that will enable SRGL to launch a Social Online Gaming Business, together
valued at Two Million Eight Hundred Seventy Four Thousand Seven Hundred Twelve
Dollars ($2,874,712.00). As consideration for the Gaming IP and the “know how”,
the Buyer shall issue, or cause to be issued, two billion five hundred thousand
(2,500,000,000) shares of a Source Gold Corp. Common Stock; par value $0.00001,
valued at $0.0002 per share to Seller and/or its designated parties.


Additionally, Buyer shall issue, or cause to be issued, a Convertible Promissory
Note to the benefit of the Seller and/or its designated parties, in the amount
of Two Million Three Hundred Seventy Four Thousand Seven Hundred Twelve Dollars
($2,374,712.00) that will convert at 100% of the lowest trading price of SRGL
Common Stock of the preceding seven days, or $0.0002 per share, whichever is
highest.


Additionally, Buyer, or its designees, shall, in exchange for certain
outstanding debts, exchange certain mining claims owned by Buyer (Schedule A) to
the holders of the outstanding debt as set forth below in paragraph 1.04 of this
Agreement.


NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
and other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree as follows:


     1.  
ACQUISITION OF THE ASSETS AND OTHER ACTIONS



     1.01   ACQUISITION OF THE SELLER’S ASSETS.
 
Subject to and upon the terms and conditions of this Agreement, at the closing
of the transactions contemplated by this Agreement (the "Closing"), the Seller
shall sell, assign and transfer all of its right, title and interest to its
Gaming IP to the Buyer (collectively, the "Seller’s Assets").
 
1.02  
CONDITIONS PRECEDENT

The Asset Acquisition Agreement will only be of force and effect once the
Conditions Precedent have been satisfied.


As a Condition Precedent, SRGL will have twenty working days from the signing of
this agreement to meet the Conditions Precedent outlined in this document,
failing which, this agreement will be Null and Void.


Parties will have the right to extend the fourteen-day period outlined above by
mutual written consent.


 
1

--------------------------------------------------------------------------------

 
 
1.03  
CONSIDERATION FOR THE SELLER’S ASSETS.

 
In consideration for the sale and transfer of the Seller’s Assets, and subject
to the terms and conditions of this Agreement, Buyer shall on the Closing Date:


(a)           Provide full set of accounts in order for Seller to perform due
diligence on Buyer; and
(b)           As consideration for the Gaming IP and the “know how”, the Buyer
shall issue, or cause to be issued, to Seller and/or its designated parties two
billion five hundred thousand (2,500,000,000) shares of a Source Gold Corp.
Common Stock; par value $0.00001, valued at $0.0002 per share.


Additionally, Buyer shall issue, or cause to be issued, a Convertible Promissory
Note to the benefit of the Seller and/or its designated parties, in the amount
of Two Million Three Hundred Seventy Four Thousand Seven Hundred Twelve Dollars
($2,374,712.00) that will convert at 100% of the lowest trading price of SRGL
Common Stock of the preceding seven days, or $0.0002 per share, whichever is
highest.


(c)           Seller shall not assign or convert the any portion of the
Convertible Promissory Note until the first anniversary of the issuance.


1.04  
OUTSTANDING CONVERTIBLE DEBT EXCHANGE.

 
Certain Convertible Debt holders, Rider Capital Corp., Direct Capital Group,
Inc., and Xploration, Inc. (collectively “Note Holders”) own several Convertible
Promissory Notes in SRGL (“Notes”), and totaling Two Million Six Hundred Forty
One Thousand Eight Hundred Ninety Seven Dollars ($2,641,897.00).  The Note
Holders have agreed to sell back Two Million One Hundred Forty One Thousand
Eight Hundred Ninety Seven Dollars ($2,141,897.00) of the debt to the Buyer, or
its designee in exchange for the mining claims owned by the Buyer.  The Note
Holders and Buyer have agreed to the following schedule of liquidation of the
Note(s):


(a)           The Note Holders shall convert and liquidate up to Five Hundred
Thousand Dollars ($500,000) of the $2,641,897.00 Notes within seven months, or
when it has liquidated up to Three Hundred Fifty Thousand Dollars ($350,000),
whichever comes first.  During the seven months the Note Holders are liquidating
the $350,000, Note Holders shall have exclusive rights to be the only
liquidators of said debt;


(b)           Note Holders may convert and liquidate up to 9.99% of the issued
and outstanding shares of SRGL Common Stock at any one time;


(c)           Note Holders shall convert a minimum of Fifty Thousand Dollars
($50,000) of debt in any thirty-day period;


(d)           Note Holders shall have the right to convert up to One Hundred
Thousand Dollars ($100,000) worth of debt in any given thirty-day period; Note
Holders must get mutual agreement from the Buyer to convert more than $100,000
of the debt in any given thirty-day period;


(e)           Note Holders and Buyer agree that Note Holders shall not convert
and sell more than Two Hundred Fifty Thousand Dollars ($250,000) worth of debt
in any given thirty-day period;


(f)           At the end of the seventh month period of liquidation, or when at
least Three Hundred Fifty Thousand Dollars ($350,000) worth of the debt has been
liquidated, Buyer, or its designee, may begin the liquidation of the Two Million
One Hundred Forty One Thousand Eight Hundred Ninety Seven Dollars
($2,141,897.00) worth of debt;


(g)           At the end of the seven months liquidation period, or when at
least Three Hundred Fifty Thousand Dollars ($350,000) worth of the debt has been
liquidated by Note Holders, Mr. Edward Aruda will tender his resignation of his
position as a member of the Board of Directors;


(h)           Buyer shall set aside 28% of the liquidation in the Note Holders
account to cover taxable events for Note Holders; and


(i)           Buyer shall provide an additional 15% of any portion or all of the
$2,141,897.00 debt sold, to the Note Holders in exchange for processing the
paperwork, the liquidation process, and/or any other actions required to
facilitate the liquidation of the debt.


1.05  
MUTUAL COOPERATION

 
All parties involved in this transaction, and under the terms and conditions of
this Agreement, at all times, shall cooperate, one with the other, to facilitate
the liquidation of the Note Holders debt and will each, one with the other,
provide, to the best of its ability, any paperwork necessary to facilitate the
liquidation, in a timely and efficient manner.


 
2

--------------------------------------------------------------------------------

 
1.06  
INABILITY TO LIQUIDATE

 
In the event seven months have passed and the Note Holders, through no fault of
its own, but for reasons beyond its control, have been unable to liquidate the
entire amount of $500,000, all parties will mutually agree to a best course of
action solution to accommodate all parties so that the intent of this Agreement
can be carried out, including, but not limited to, extending the amount of time
Note Holders have to liquidate the remainder, if any, of the $500,000 amount.


1.07  
SERIES B PREFERRED VOTING SHARES

 
In further consideration of the purchase of the Gaming IP and the “know how”
1,000 issued and outstanding Series B Preferred Voting Shares, currently issued
in Edward Aruda’s name and evidenced by Certificate Number PRB1, shall be sent
to Sharon Mitchell of SD Mitchell & Associates, PLC to hold in escrow until the
end of the seven months or when at least Three Hundred Fifty Thousand Dollars
($350,000) worth of the debt, described in paragraph 1.01 (a) of this Agreement,
has been liquidated by Note Holders; at which time, Certificate Number PRB1
shall be sent to President Stock Transfer to be reissued to Luxor Capital, LLC,
or its designated party.


      1.08   CLOSING.
 
The Closing shall take place at the offices of Source Gold Corp., at 17:00 hours
on February 23, 2016, or at such other place, time or date as may be mutually
agreed upon in writing by the parties, once the Conditions Precedent have been
met (the "Closing Date").


      1.09   CONSENT TO ASSIGNMENT.
 
This Agreement may not be assigned, hypothecated, transferred or contracted to
another party without the express written consent of both parties.


       1.10 ADDITIONAL UNDERSTANDINGS & COMMITMENTS
Additional to all other clauses and commitments in this Agreement, both parties
acknowledge and agree to the following –


·
An MOU has been signed between Parties

 
·
The terms of the MOU will form the basis of this Asset Purchase Agreement

 
2. 
REPRESENTATIONS OF THE SELLER REGARDING THE SELLER’S ASSETS.

 
The Seller represents and warrants to the Buyer as follows:
 
(a) The Seller has good and marketable title to the Seller’s Assets, free and
clear of any and all covenants, conditions, restrictions, voting trust
arrangements, liens, charges, encumbrances, options and adverse claims or rights
whatsoever.


(b) The Seller is not a party to, subject to or bound by any agreement or any
judgment, order, writ, prohibition, injunction or decree of any court or other
governmental body which would prevent the execution or delivery of this
Agreement by the Seller, or the transfer, conveyance and sale of the Seller’s
Assets to the Buyer pursuant to the terms hereof.


(c) No broker or finder has acted for the Seller in connection with this
agreement or the transactions contemplated hereby, and no broker or finder is
entitled to any brokerage or finder's fee or other commissions in respect of
such transactions based upon agreements, arrangements or understandings made by
or on behalf of the Seller.


(d) Seller is not in default under any of the Seller Contracts, and, to the
Seller's knowledge, no third party is in default under any of the Seller’s
Assets. The Seller’s Assets, together with the assets held by the Company,
constitutes all of the assets necessary to operate the business of the Seller
and the Company as currently conducted.


 
3

--------------------------------------------------------------------------------

 
3. 
REPRESENTATIONS OF THE SELLER REGARDING THE SELLER.

 
The Seller represents and warrants to the Buyer as follows:


3.01
ORGANIZATION.

 
The Seller is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada, and has all requisite power and
authority (corporate and other) to own its properties, to carry on its business
as now being conducted, to execute and deliver this Agreement and the agreements
contemplated herein, and to consummate the transactions contemplated hereby and
thereby.


3.02
THE COMPANY.

 
Schedule 3.02 attached hereto sets forth: (i) the name of the Company; (ii) the
jurisdiction of incorporation of the Company; (iii) the names of the officers
and directors of each Company; and (iv) the jurisdictions in which the Company
is qualified or holds licenses to do business. The Company is an LLC duly
organized and validly existing and in good standing under the laws of Nevada and
has all requisite power and authority to own its properties and carry on its
business as now being conducted.
 
3.03
AUTHORIZATION.

 
The execution and delivery by the Seller of this Agreement and the agreements
provided for herein, and the consummation by the Seller of all transactions
contemplated hereunder and thereunder by the Seller, have been duly authorized
by all requisite corporate action. This Agreement has been duly executed by the
Seller. This Agreement and all other agreements and obligations entered into and
undertaken in connection with the transactions contemplated hereby to which the
Seller is a party constitute the valid and legally binding obligations of the
Seller, enforceable against it in accordance with their respective terms. The
execution, delivery and performance by the Seller of this Agreement and the
agreements provided for herein, and the consummation by the Seller of the
transactions contemplated hereby and thereby, will not, with or without the
giving of notice or the passage of time or both, (a) violate the provisions of
any law, rule or regulation applicable to the Seller; (b) violate the provisions
of the Certificate of Incorporation or Bylaws of the Seller; (c) violate any
judgment, decree, order or award of any court, governmental body or arbitrator;
or (d) conflict with or result in the breach or termination of any term or
provision of, or constitute a default under, or cause any acceleration under, or
cause the creation of any lien, charge or encumbrance upon the properties or
assets of the Company pursuant to, any indenture, mortgage, deed of trust,
security agreement or other instrument or agreement to which any of the
Companies is a party or by which any of the Companies or any of its properties
is or may be bound.


3.04
ABSENCE OF UNDISCLOSED LIABILITIES.

 
Except as and to the extent (a) reflected and reserved against in the Current
Balance Sheets, or (b) incurred in the ordinary course of business after the
date of the Current Balance Sheets and not material in amount, either
individually or in the aggregate, none of the Company has any liability or
obligation, secured or unsecured, whether accrued, absolute, contingent,
unasserted or otherwise, which, either individually or in the aggregate, is
material to the condition (financial or otherwise) of the assets, properties,
business or prospects of such Company.


3.05
LITIGATION.

 
There is no action, suit or proceeding to which the Seller is a party (either as
a plaintiff or defendant) pending or threatened before any court or governmental
agency, authority, body or arbitrator and, to the best knowledge of the Seller,
there is no basis for any such action, suit or proceeding; (b) the Seller, to
the best of its knowledge, no officer, director or employee of the Seller, has
been permanently or temporarily enjoined by any order, judgment or decree of any
court or any governmental agency, authority or body from engaging in or
continuing any conduct or practice in connection with the business, assets, or
properties of the Seller; and (c) there is not in existence on the date hereof
any order, judgment or decree of any court, tribunal or agency enjoining or
requiring the Seller to take any action of any kind with respect to its
business, assets or properties.
 
3.06          COMPLIANCE WITH AGREEMENTS AND LAWS.
 
The Seller has all requisite licenses, permits and certificates from all local
authorities necessary to conduct its respective business and to own and operate
its assets (collectively, the "Permits"). The Seller is not in violation in any
material respect of any law, regulation or ordinance relating to its properties.
The Seller has not violated, and on the date hereof will not violate any local
or foreign laws, regulations or orders (including, but not limited to, any of
the foregoing relating to employment discrimination, immigration, occupational
safety, or corrupt practices), the enforcement of which would have a Material
Adverse Effect.
 
 
 
4

--------------------------------------------------------------------------------

 
3.07 
FULL DISCLOSURE.

 
There are no materially misleading misstatements in any of the representations
and warranties made by Seller in this Agreement, the Exhibits or Schedules to
this Agreement, or any certificates delivered by Seller pursuant to this
Agreement and Seller has not omitted to state any fact necessary to make
statements made herein or therein not materially misleading.


4. 
REPRESENTATIONS OF THE BUYER REGARDING THE BUYER

 
The Buyer represents and warrants to the Seller that:


4.01
ORGANIZATION AND AUTHORITY.

 
The Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada, and has all requisite power and authority
(corporate and other) to own its properties and to carry on its business as
now being conducted.  The Buyer has full power to execute and deliver this
Agreement and the agreements contemplated herein, and to consummate the
transactions contemplated hereby and thereby.


4.02
CAPITALIZATION OF THE Buyer

 
On the date hereof, the Buyer's authorized capital stock consists of
8,000,000,000 shares of Common Stock, US $0.00001 par value, of which
201,556,400 shares are issued and outstanding, with 19,999,000 preferred A stock
authorized. All of the outstanding shares of capital stock of the Buyer have
been and on the Closing Date will be duly and validly issued and are fully paid
and non-assessable.


4.03
AUTHORIZATION.

 
The execution and delivery of this Agreement by the Buyer, and the agreements
provided for herein, as well as the transactions contemplated herein, have been
duly authorized by all requisite corporate action. This Agreement and all such
other agreements and written obligations entered into and undertaken in
connection with the transactions contemplated hereby constitute the valid and
legally binding obligations of the Buyer, enforceable against the Buyer in
accordance with their respective terms. The execution, delivery and performance
of this Agreement and the agreements provided for herein, and the consummation
by the Buyer of the transactions contemplated hereby and thereby, will not, with
or without the giving of notice or the passage of time or both, (a) violate the
provisions of any law, rule or regulation applicable to the Buyer; (b) violate
the provisions of the Buyer’s Certificate of Incorporation or Bylaws; (c)
violate any judgment, decree, order or award of any court, governmental body or
arbitrator; or (d) conflict with or result in the breach or termination of any
term or provision of, or constitute a default under, or cause any acceleration
under, or cause the creation of any lien, charge or encumbrance upon the
properties or assets of the Buyer pursuant to, any indenture, mortgage, deed of
trust or other agreement or instrument to which the Buyer is a party or by which
the Buyer is or may be bound.
 
4.04
LITIGATION.

 
There is no judgment, suit, proceeding, action, or legal administrative,
arbitration or order,  or governmental  investigation  pending or, to the
knowledge of the Buyer,  threatened, to which the Buyer is a party which,
considered individually or in the aggregate, would reasonably be expected to
materially  impair the Buyer's  ability to perform its obligations under this
Agreement.


4.05
BROKER'S FEE.

 
No broker or finder has acted for the Buyer in connection with this Agreement or
the transactions contemplated hereby, and no broker or finder is entitled to any
brokerage or finder's fee or other commissions in respect of such transactions
based upon agreements, arrangements or understandings made by or on behalf of
the Buyer.
 
5.
CONFIDENTIALITY.

 
The Seller recognizes and acknowledges that by reason of the terms contemplated
in this Agreement, has had access to confidential information relating to the
Buyer’s business, including, without limitation, information and knowledge
pertaining to products and services offered, innovations, ideas, plans, trade
secrets, proprietary information, advertising, sales methods and systems, sales
and profit figures, customer and client lists, and relationships with dealers,
customers, clients, suppliers and others who have business dealings with the
Business ("Confidential Information"). The Seller acknowledges that such
Confidential Information is a valuable and unique asset and covenants that it
will not disclose any such Confidential Information after Closing to any person
for any reason whatsoever, unless such information is (a) within the public
domain through no wrongful act of the Seller, (b) has been rightfully received
from a third party without restriction and without breach of this Agreement, (c)
is required by law to be disclosed or is disclosed for purposes of defending
claims related to the Seller in a manner designed to protect the confidentiality
of the Confidential Information; or (d) represents historical information
reasonably required by a prospective purchaser of the Seller.
 
 
5

--------------------------------------------------------------------------------

 

   



6. 
NOTICES.

 
Any notices or other communications required or permitted hereunder shall be
sufficiently given if delivered personally or sent by telex, federal express,
registered or certified mail, postage prepaid, addressed as follows or to such
other address of which the parties may have given notice:


To the Buyer:                        


SOURCE GOLD CORP.
4264 Lady Burton Street,
Las Vegas, NV 89129
432-242-1325
 
To the Seller:


LUXOR CAPITAL LLC
3651 Lindell Road, Suite D
Las Vegas, NV 89103


Unless otherwise specified herein, such notices or other communications shall be
deemed received (a) on the date delivered, if delivered personally, or (b) three
business days after being sent, if sent by registered or certified mail.


7. 
SUCCESSORS AND ASSIGNS.

 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that the Buyer, on
the one hand, and the Seller, on the other hand, may not assign their respective
obligations hereunder without the prior written consent of the other party;
provided, however, that the Buyer may assign this Agreement, and its rights and
obligations hereunder, to a subsidiary or Affiliate of the Buyer. Any assignment
in contravention of this provision shall be void. No assignment shall release
the Buyer or the Seller from any obligation or liability under this Agreement.
 
8. 
ENTIRE AGREEMENT; AMENDMENTS; ATTACHMENTS



(a)           This Agreement, all Schedules and Exhibits hereto, and all
agreements and instruments to be delivered by the parties pursuant hereto
represent the entire understanding and agreement between the parties with
respect to the subject matter hereof and supersede all prior oral and written
and all contemporaneous oral negotiations, commitments and understandings
between such parties. The Buyer, by the consent of its Directors or officers,
and the Seller may amend or modify this Agreement, in such manner as may be
agreed upon, by a written instrument executed by the Buyer and the Seller.


(b)           If the provisions of any Schedule or Exhibit to this Agreement are
inconsistent with the provisions of this Agreement, the provisions of the
Agreement shall prevail.  The Exhibits and Schedules attached hereto or to be
attached hereafter are hereby incorporated as integral parts of this Agreement.


9. 
SEVERABILITY.

 
Any provision of this Agreement which is invalid, illegal or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability, without affecting in any way
the remaining provisions hereof in such jurisdiction or rendering that or any
other provision of this Agreement invalid, illegal or unenforceable in any other
jurisdiction.
 
 
 
 
6

--------------------------------------------------------------------------------

 
10. 
INVESTIGATION OF THE PARTIES.

 
All representations and warranties contained herein which are made to the best
knowledge of a party shall require that such party make reasonable investigation
and inquiry with respect thereto to ascertain the correctness and validity
thereof.


11.
EXPENSES.

 
Except as otherwise expressly provided herein, the Buyer, on the one hand, and
the Seller, on the other hand, will pay all fees and expenses (including,
without limitation, legal and accounting fees and expenses) incurred by them in
connection with the transactions contemplated hereby. All fees or expenses
incurred in connection with this transaction by the Seller shall be allocated to
and borne by the Seller.


12. 
GOVERNING LAW.

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada.
 
 
13.             SECTION HEADINGS.
 

 
The section headings are for the convenience of the parties and in no way alter,
modify, amend, limit, or restrict the contractual obligations of the parties.


14. 
MODIFICATIONS.

 
This Agreement can be modified only by a written agreement duly signed by each
party.


 
15. 
 
COUNTERPARTS.

 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which shall be one and the same
document.
 
16.               DEFAULT
 
In the event that either Party(s) defaults on this Agreement, defaulting Party
shall have 15 days to cure the default.  In the event that the default is not
cured in 15 days, or if it is found to be incurable, the transaction
contemplated under this Agreement shall “unwind” in accordance with the Unwind
Agreement entered into and executed by all Parties.


 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of and on the date first above written.


BUYER:
    SOURCE GOLD CORP.
 
     
By:
 /s/Edward Aruda
   
Edward Aruda, Chief Executive Officer
       
SELLER:
    LUXOR CAPITAL, LLC.
 
     
By:
/s/Anthony B Goodman
   
Anthony B Goodman, Managing Member
 
 
   

 
NOTE HOLDER:      DIRECT CAPITAL GROUP, INC.
 
 


      By: _/s/Jon Fullenkamp______________
Jon Fullenkamp, President




NOTE HOLDER:      RIDER CAPITAL CORP.




     By:  __/s/Jon Fullenkamp_______________
  Jon Fullenkamp, President


NOTE HOLDER:      XPLORATION, INC.




     By: _/s/Jon Fullenkamp_______________
Jon Fullenkamp, President
 




 
8

--------------------------------------------------------------------------------

 


 




SCHEDULE A – MINING CLAIMS






Vulture Gold Mine


Thunder Bay Mine


KRK West Mine








 
9

--------------------------------------------------------------------------------

 
 




SCHEDULE 3.02




SOURCE GOLD CORP


Established in the State of Nevada June 4th, 2008


Active and in Good Standing with the State of Nevada


Chairman – Anthony B Goodman


CEO – Anthony B Goodman


President – Anthony B Goodman


Secretary – Anthony B Goodman


Treasurer – Anthony B Goodman


CFO – Ms. Weiting (Cathy) Feng


Directors


Anthony B Goodman


Ms. Weiting (Cathy) Goodman


Edward J Aruda






 
10

--------------------------------------------------------------------------------

 
 

GAMING IP




Luxor has developed and owns a proprietary advanced software platform and
support backend for the online social gambling industry, targeting existing
online gaming operators.


The proprietary gaming software platform and support backend allows operators to
utilize a diverse selection of social gaming content from leading providers via
one software platform and incorporates state of the art loyalty and monetization
solutions. The software creates a social collaborative environment and leverages
off the rapidly growing social media networks.
 
 
With Luxor’s long standing relationships with Licensed Junket Operators in Asia,
they have an intimate knowledge of the Junket Operations that account for over
70% of the casino revenues in Macau which currently dominates the worlds gaming
market. These relationships will ensure rapid and extensive distribution and
utilization.


The Luxor management and operations are located in Sydney, Australia, Manila,
Philippines and Las Vegas Nevada with additional offices strategically located
to support and market the Social Gaming Business. Further, Luxor owns the
distribution rights for the world’s leading gaming content that will allow it to
build a solid Social Gaming business with an experienced team of online gaming
operators and has been setup with the sole intention of focusing on the rapidly
evolving Asian and US Social Gaming Market.







 
11

--------------------------------------------------------------------------------

 
